Title: General Defense of the Constitution, [12 June] 1788
From: Madison, James
To: 


[12 June 1788]

   
   JM replied to another of Henry’s sweeping attacks on the Constitution.


Mr. Madison. Mr. Chairman, Pardon me for making a few remarks on what fell from the honorable gentleman last up. I am sorry to follow the example of gentlemen in deviating from the rule of the house: But as they have taken the utmost latitude in their objections, it is necessary that those who favor the government should answer them. But I wish as soon as possible to take up the subject regularly. I will therefore take the liberty to answer some observations which have been irregularly made, though they might be more properly answered when we came to discuss those parts of the constitution to which they respectively refer. I will, however, postpone answering some others till then. If there be that terror in direct taxation, that the states would comply with requisitions to guard against the federal legislature; and if, as gentlemen say, this state will always have it in her power to make her collections speedily and fully, the people will be compelled to pay the same amount as quickly and punctually as if raised by the general government.
It has been amply proved, that the general government can lay taxes as conveniently to the people as the state governments, by imitating the state systems of taxation. If the general government have not the power of collecting its own revenues, in the first instance, it will be still dependent on the state governments in some measure; and the exercise of this power after refusal, will be inevitably productive of injustice and confusion, if partial compliances be made before it is driven to assume it. Thus, sir, without relieving the people in the smallest degree, the alternative proposed will impair the efficacy of the government, and will perpetually endanger the tranquillity of the union.
The honorable member’s objection with respect to requisitions of troops will be fully obviated at another time. Let it suffice now to say, that it is altogether unwarrantable, and founded upon a misconception of the paper before you. But the honorable member in order to influence our decision, has mentioned the opinion of a citizen who is an ornament to this state. When the name of this distinguished character was introduced, I was much surprised. Is it come to this then, that we are not to follow our own reason? Is it proper to introduce the opinions of respectable men not within these walls? If the opinion of an important character were to weigh on this occasion, could we not adduce a character equally great on our side? Are we who (in the honorable gentleman’s opinion) are not to be governed by an erring world, now to submit to the opinion of a citizen beyond the Atlantic? I believe that were that gentleman now on this floor, he would be for the adoption of this constitution. I wish his name had never been mentioned. I wish every thing spoken here relative to his opinion may be suppressed if our debates should be published. I know that the delicacy of his feelings will be wounded when he will see in print what has and may be said, concerning him on this occasion. I am in some measure acquainted with his sentiments on this subject. It is not right for me to unfold what he has informed me. But I will venture to assert, that the clause now discussed, is not objected to by Mr. Jefferson. He approves of it, because it enables the government to carry on its operations. He admires several parts of it, which have been reprobated with vehemence in this house. He is captivated with the equality of suffrage in the senate, which the honorable gentleman (Mr. Henry) calls the rotten part of this constitution. But whatever be the opinion of that illustrious citizen, considerations of personal delicacy should dissuade us from introducing it here.
The honorable member has introduced the subject of religion. Religion is not guarded—there is no bill of rights declaring that religion should be secure. Is a bill of rights a security for religion? Would the bill of rights in this state exempt the people from paying for the support of one particular sect, if such sect were exclusively established by law? If there were a majority of one sect, a bill of rights would be a poor protection for liberty. Happily for the states, they enjoy the utmost freedom of religion. This freedom arises from that multiplicity of sects, which pervades America, and which is the best and only security for religious liberty in any society. For where there is such a variety of sects, there cannot be a majority of any one sect to oppress and persecute the rest. Fortunately for this commonwealth, a majority of the people are decidedly against any exclusive establishment—I believe it to be so in the other states. There is not a shadow of right in the general government to intermeddle with religion. Its least interference with it would be a most flagrant usurpation. I can appeal to my uniform conduct on this subject, that I have warmly supported religious freedom. It is better that this security should be depended upon from the general legislature, than from one particular state. A particular state might concur in one religious project. But the United States abound in such a variety of sects, that it is a strong security against religious persecution, and is sufficient to authorise a conclusion, that no one sect will ever be able to out-number or depress the rest.
I will not travel over that extensive tract, which the honorable member has traversed. I shall not now take notice of all his desultory objections. As occasions arise, I shall answer them.
It is worthy of observation on this occasion, that the honorable gentleman himself, seldom fails to contradict the arguments of gentlemen on that side of the question. For example, he strongly complains that the federal government from the number of its members will make an addition to the public expence, too formidable to be borne; and yet he and other gentlemen on the same side, object that the number of representatives is too small, though ten men are more than we are entitled to under the existing system! How can these contradictions be reconciled? If we are to adopt any efficient government at all, how can we discover or establish such a system, if it be thus attacked? Will it be possible to form a rational conclusion upon contradictory principles? If arguments of a contradictory nature were to be brought against the wisest and most admirable system, to the formation of which human intelligence is competent, it never could stand them.
He has acrimoniously inveighed against the government, because such transactions as congress think require secrecy, may be concealed—and particularly those which relate to treaties. He admits that when a treaty is forming, secrecy is proper; but urges that when actually made, the public ought to be made acquainted with every circumstance relative to it. The policy of not divulging the most important transactions, and negociations of nations, such as those which relate to warlike arrangements and treaties, is universally admitted. The congressional proceedings are to be occasionally published, including all receipts and expenditures of public money, of which no part can be used, but in consequence of appropriations made by law. This is a security which we do not enjoy under the existing system. That part which authorises the government to withhold from the public knowledge what in their judgment may require secrecy, is imitated from the confederation—that very system which the gentleman advocates.
No treaty has been formed, and I will undertake to say, that none will be formed under the old system, which will secure to us the actual enjoyment of the navigation of the Mississippi. Our weakness precludes us from it. We are entitled to it. But it is not under an inefficient government that we shall be able to avail ourselves fully of that right. I most conscientiously believe, that it will be far better secured under the new government, than the old, as we will be more able to enforce our right. The people of Kentucky will have an additional safe-guard from the change of system. The strength and respectability of the union will secure them in the enjoyment of that right, till that country becomes sufficiently populous. When this happens, they will be able to retain it in spite of every opposition.
I never can admit that seven states are disposed to surrender that navigation. Indeed it never was the case. Some of their most distinguished characters are decidedly opposed to its relinquishment. When its cession was proposed by the southern states, the northern states opposed it. They still oppose it. New-Jersey directed her delegates to oppose it, and is strenuously against it. The same sentiments pervade Pennsylvania: At least I am warranted to say so, from the best information which I have. Those states, added to the southern states, would be a majority against it.
The honorable gentleman, to obviate the force of my observations with respect to concurrent collections of taxes under different authorities, said, that there was no interference between the concurrent collections of parochial, county and state taxes, because they all irradiated from the same centre; but that this was not the case with the general government. To make use of the gentleman’s own term, the concurrent collections under the authorities of the general government and state governments, all irradiate from the people at large. The people is their common superior. The sense of the people at large is to be the predominant spring of their actions. This is a sufficient security against interference.
Our attention was called to our commercial interest, and at the same time the landed interest was said to be in danger. If those ten men who were to be chosen, be elected by landed men, and have land themselves, can the electors have any thing to apprehend? If the commercial interest be in danger, why are we alarmed about the carrying trade? Why is it said, that the carrying states will preponderate, if commerce be in danger? With respect to speculation, I will remark that stock-jobbing has more or less prevailed in all countries, and ever will in some degree, notwithstanding any exertions to prevent it. If you judge from what has happened under the existing system, any change would render a melioration probable.
